DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 7/12/2022. Claims 1-26 are currently pending in the present application.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 7/12/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant's arguments filed on 7/12/2022 with respect to claims 15-26 have been fully considered but they are not persuasive. The Examiner respectfully traverses the Applicant’s argument.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on pages 10 and 11 of the Remarks regarding to the rejection of claims 15-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite that an example of the “testing” can be performed is set forth at least at paragraph [0150] in the Applicant’s instant specification, and requested that the §112(b) ground for rejection of claims 15-26 should be withdrawn.
     In response the Applicant’s argument, the Examiner respectfully notes that the “testing” limitation upon which Applicant relies (i.e., the “testing” can be performed is set forth at least at paragraph [0150] in the Specification as filed) is/are not recited in the claim 15. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the rejection of claims 15-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is hereby maintained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 15, the claim recites “automatically generating an SQL statement performance prediction for the SQL statement by testing the aggregate feature vector against the dataset of historical aggregate feature vectors” which renders the claim indefinite. The claim provides no guidance as what/how is the “testing” being performed? And what is a desired or purposed result to achieve from the testing? There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims 16-26 are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claim 15.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 15-26 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receive, from a user query device, a structured query language (SQL) statement for tuning;
	automatically transform the SQL statement to generate a cleaned SQL statement, wherein the transforming comprises at least one of (i) identifying and converting any date within the SQL statement to a standardized format and (ii) identifying and removing at least one word from the SQL statement;
	automatically generate at least one query feature string based on the cleaned SQL statement, each query feature string corresponding to a respective SQL feature of the cleaned SQL statement;
	automatically generate, for each query feature string, a respective feature count vector comprising an indication of the corresponding SQL feature and an indication of a number of occurrences of the corresponding SQL feature in the cleaned SQL statement, thereby generating a dataset of feature count vectors;
	automatically assemble, based on the dataset of feature count vectors, an aggregate feature vector;
	access a dataset of historical aggregate feature vectors;
	automatically generate an SQL statement performance prediction for the SQL statement by testing the aggregate feature vector against the dataset of historical aggregate feature vectors, wherein the testing comprises comparing the aggregate feature vector to the dataset of historical aggregate feature vectors and identifying at least one match between the aggregate feature vector and the dataset of historical aggregate feature vectors, wherein generating the SQL statement performance prediction for the SQL statement does not comprise executing the SQL statement; and
	output the SQL statement performance prediction”, as recited in the independent claim 1; and
	“receiving, from a user query device, a structured query language (SQL) statement for tuning;
	automatically transforming the SQL statement to generate a cleaned SQL statement, wherein the transforming comprises at least one of (i) identifying and converting any date within the SQL statement to a standardized format and (ii) identifying and removing at least one word from the SQL statement;
	automatically generating at least one query feature string based on the cleaned SQL statement, each query feature string corresponding to a respective SQL feature of the cleaned SQL statement;
	automatically generating, for each query feature string, a respective feature count vector comprising an indication of the corresponding SQL feature and an indication of a number of occurrences of the corresponding SQL feature in the cleaned SQL statement, thereby generating a dataset of feature count vectors;
	automatically assembling, based on the dataset of feature count vectors, an aggregate feature vector;
	accessing a dataset of historical aggregate feature vectors;
	automatically generate an SQL statement performance prediction for the SQL statement by testing the aggregate feature vector against the dataset of historical aggregate feature vectors, wherein generating the SQL statement performance prediction for the SQL statement does not comprise executing the SQL statement; and
	outputting the SQL statement performance prediction”, as recited in the independent claim 15.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/12/2022